Citation Nr: 1527310	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is of record. 

These claims were previously before the Board in March 2014 when they were remanded for additional development. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include PTSD and depression, as a result of suffering injuries related to an incident wherein he was blown across the flight deck from a jet engine blast.  





CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the acquired psychiatric disorder claim being adjudicated.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

During a VA psychiatric examination in May 2014, the examiner noted the Veteran's diagnosis of PTSD conforming to the DSM-V criteria.  The Veteran asserts that he was blown across the flight deck from a jet engine blast injuring both knees.  While there is no actual record of the jet blast incident, service treatment records include multiple references to injuries sustained in a fall during service.  He is now service connected for the residuals injuries from that incident including bilateral knee disabilities.  There is sufficient evidence to support the occurrence of the jet blast incident.

Finally, during the May 2014 examination, the VA psychiatrist found that the Veteran "suffers from post-traumatic stress disorder as a direct result of and caused by several life-threatening experiences he endured while on active duty."  This included the incident causing injury to his knees and causing him to be "terrified that he would be blown overboard."  While other non-verified stressors were discussed, the examiner specifically determined that the jet blast stressor is adequate to support the diagnosis of PTSD.  The examiner also noted that the Veteran's "symptoms of depression are obviously manifestations of post-traumatic stress disorder."  

Thus, in resolving all doubt the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depression,  is warranted.   See 38 C.F.R. §§ 3.303, 3.304; Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.


REMAND

In the March 2014 Remand, the Board noted that VA concedes the Veteran's in-service noise exposure as he worked in close proximity to aircrafts.  During the November 2009 VA examination, the examiner primarily relied on the fact that audiological testing during his separation examination did not show hearing loss.  The Board determined that the opinion was inadequate for adjudication purposes since it was based, in part, on the absence of documented hearing loss at discharge from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a May 2014 opinion, the VA examiner again determined that the Veteran's left ear hearing loss was not related to his active service.  Reference was made to the lack of evidence of hearing loss on the Veteran's separation examination.  The examiner failed to adequately address the Veteran's competent and credible reports of exposure to loud noise in service and hearing loss since discharge and again primarily based the negative opinion on an absence of in-service hearing loss.  A new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner with sufficient expertise to determine the nature and etiology of the Veteran's left ear hearing loss.  The examiner must review the claims file, including a copy of this remand, and note that review in the report.  If the examiner finds that an additional examination is necessary, schedule an examination.  Any indicated studies should be performed.  Based upon any examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to noise exposure sustained in active service.  

For purposes of presenting a nexus opinion, the opining clinician is to presume that the Veteran was exposed to acoustic trauma in service and to presume, as credible, the Veteran's statements with respect to noticing hearing loss since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


